DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0076411).

Regarding claim 1, Kim discloses a substantially transparent display substrate (Abstract), comprising:
a base substrate (110, Figs. 1-5 and paragraph 0058);
multiple insulating layers on the base substrate and in a display area of the substantially transparent display substrate (161, 163, Fig. 4 and paragraphs 0070-0071) ; and
a plurality of grooves in at least a first insulating layer of the multiple insulating layers, wherein at least one of the plurality of grooves at least partially extending into the first insulating layer (165, Figs. 3-9 and paragraphs 0066-0069);
wherein the display area comprises a plurality of subpixel regions spaced apart from each other by an inter-subpixel region (Figs. 1-9 and paragraphs 0044-0057);
a respective one of the plurality of subpixel regions comprises a light emitting sub-region and a substantially transparent sub-region (PA, TA, Figs. 1-9); and
at least a portion of a respective one of the plurality of grooves is about an edge of the substantially transparent sub-region of the respective one of the plurality of subpixel regions (Figs. 1-9 and paragraphs 0066-0069).

Regarding claim 2, Kim further discloses wherein at least a first portion of the respective one of the plurality of grooves has a first elongated shape in plan view of the substantially transparent display substrate; and
the first elongated shape has a length along a direction substantially parallel to a first edge of the substantially transparent sub-region of the respective one of the plurality of subpixel regions (Figs. 1-9 and paragraphs 0066-0069).

Regarding claim 3, Kim further discloses wherein the length of the first elongated shape per subpixel is at least 50% of a width or a length
of the substantially transparent sub-region of the respective one of the plurality of subpixel regions (paragraphs 0066-0069).

Regarding claim 4, Kim further discloses wherein the first insulating layer is a layer selected from a group consisting of a buffer layer, an inter-layer dielectric layer, and a passivation layer (paragraph 0071).

Regarding claim 5, Kim further discloses wherein the respective one of the plurality of grooves is at least partially in the inter-subpixel region (Figs. 1-9).

Regarding claim 6, Kim further discloses wherein the respective one of the plurality of grooves is at least partially in the substantially transparent sub-region of the respective one of the plurality of subpixel regions (Figs. 1-9).

Regarding claim 7, Kim further discloses wherein the respective one of the plurality of grooves crosses over an interface between the substantially transparent sub-region of the respective one of the plurality of subpixel regions and the inter-subpixel region (Figs. 1-9 and paragraphs 0066-0069).

Regarding claim 8, Kim further discloses wherein the respective one of the plurality of grooves substantially surrounds a perimeter of the substantially transparent sub-region of the respective one of the plurality of subpixel regions (Figs. 1-9 and paragraphs 0066-0069).

Regarding claim 9, Kim further discloses a plurality of first signal lines in the inter-subpixel region;
wherein a respective one of the plurality of first signal lines is substantially parallel to, and extends over, substantially an entirety of the length of the first elongated shape (151, Figs. 1-9 and paragraphs 0045-0046).

Regarding claim 10, Kim further discloses wherein the respective one of the plurality of first signal lines is a gate line on a side of the first insulating layer away from the base substrate;
the substantially transparent display substrate further comprises a data line on a side of the gate line away from the base substrate; and
the data line crosses over the gate line forming an intersection in a region corresponding to the respective one of the plurality of grooves (Figs. 1-9 and paragraphs 0045-0046).

Regarding claim 11, Kim further discloses wherein the respective one of the plurality of first signal lines is a gate line on a side of the first insulating layer closer to the base substrate;
the substantially transparent display substrate further comprises a data line on a side of the gate line away from the base substrate (151, Figs. 1-9 and paragraphs 0045-0046);
a thickness of the at least the first insulating layer of the multiple insulating layers is greater than 0 in a region corresponding to the respective one of the plurality of grooves; and
the data line crosses over the gate line forming an intersection in a region corresponding to the respective one of the plurality of grooves (151, Figs. 1-9 and paragraphs 0045-0046).

Regarding claim 12, Kim further discloses a plurality of second signal lines in the inter-subpixel region;
at least a second portion of the respective one of the plurality of grooves has a second elongated shape in plan view of the substantially transparent display substrate;
the second elongated shape has a length along a direction substantially parallel to a second edge of the substantially transparent sub-region of the respective one of the plurality of subpixel regions; and
a respective one of the plurality of second signal lines is substantially parallel to, and extends over, substantially an entirety of the length of the second elongated shape (Figs. 1-9 and paragraphs 0045-0046).

Regarding claim 13, Kim further discloses wherein the plurality of first signal lines are arranged along a first direction, a respective one of which extending along a second direction different from the first direction;
the plurality of second signal lines are arranged along the second direction, a respective one of which extending along the first direction;
the plurality of grooves comprise a plurality of first signal lines groove portions and a plurality of second signal lines groove portions;
a respective one of the plurality of first signal lines crosses over a region corresponding to a row, along the second direction, of the first signal line groove portions; and
a respective one of the plurality of second signal lines crosses over a region corresponding to a column, along the first direction, of the second signal line groove portions (Figs. 1-9 and paragraphs 0045-0073).

Regarding claim 14, Kim further discloses wherein the multiple insulating layers comprises an inter-layer dielectric layer and a passivation layer, and
in the substantially transparent sub-region of the respective one of the plurality of subpixel regions, one or a combination of the inter-layer dielectric layer and the passivation layer is substantially absent, thereby forming at least a portion of a respective one of the plurality of grooves, the portion extending through one or the combination of the inter-layer dielectric layer and the passivation layer (Figs. 1-9 and paragraphs 0045-0073).

Regarding claim 15, Kim further discloses wherein the multiple insulating layer further comprises a planarization layer on a side of one or the combination of the inter-layer dielectric layer and the passivation layer away from the base substrate;
wherein the planarization layer comprises a silicon-on-glass material; and
an orthographic projection of the planarization layer on the base substrate covers the display area (Figs. 1-9 and paragraphs 0045-0073).

Regarding claim 16, Kim further discloses wherein the planarization layer comprises a first planarization sub-layer and a second planarization sub-layer on a side of the first planarization sub-layer away from the base substrate;
the first planarization sub-layer comprises a resin material; and
the second planarization sub-layer comprise a silicon-on-glass material (Figs. 1-9 and paragraphs 0045-0073).

Regarding claim 17, Kim further discloses wherein, in the substantially transparent sub-region of the respective one of the plurality of subpixel regions, the inter-layer dielectric layer and the passivation layer are substantially absent;
the planarization layer is present in the substantially transparent sub-region of the respective one of the plurality of subpixel regions; and
a thickness of the planarization layer in the substantially transparent sub-region of the respective one of the plurality of subpixel regions is smaller than a combined thickness of the inter-layer dielectric layer and the passivation layer in the light emitting sub-region (Figs. 1-9 and paragraphs 0045-0073).

Regarding claim 23, Kim further discloses a substantially transparent display apparatus, comprising the substantially transparent display substrate of claim 1 (Abstract).

Regarding claim 24, Kim further discloses a counter substrate on the substantially transparent display substrate;
wherein the counter substrate comprises a color filter and a black matrix;
the black matrix comprises a plurality of black matrix bars defining the plurality of light emitting sub-regions;
the color filter is in the plurality of light emitting regions; and
the black matrix covers a region corresponding to the plurality of grooves (Figs. 1-9 and paragraphs 0045-0073).

Regarding claim 25, Kim discloses a method of fabricating a transparent display substrate, comprising:
providing a base substrate (110, Figs. 1-5 and paragraph 0058);
forming multiple insulating layers on the base substrate and in a display area of the substantially transparent display substrate (161, 163, Fig. 4 and paragraphs 0070-0071); and
forming a plurality of grooves in at least a first insulating layer of the multiple insulating layer (165, Figs. 3-9 and paragraphs 0066-0069);
wherein the display area comprises a plurality of subpixel regions spaced apart from each other by an inter-subpixel region (Figs. 1-9 and paragraphs 0044-0057);
a respective one of the plurality of subpixel regions comprises a light emitting sub-region and a substantially transparent sub-region (PA, TA, Figs. 1-9);
at least one of the plurality of grooves are formed to at least partially extend into the first insulating layer (Figs. 1-9 and paragraphs 0066-0069); and
at least a portion of a respective one of the plurality of grooves is formed about an edge of the substantially transparent sub-region of the respective one of the plurality of subpixel regions (Figs. 1-9 and paragraphs 0066-0069).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/30/22